Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 July 2020 has been entered.

Status of Claims
Claims 11, 14-21, 27, and 28 have been previously canceled.
Claims 1, 4-7, 10, 12, 22, 23, 25, 31, 34, 35, and 40 have been amended.
Claims 1-10, 12, 13, 22-26, and 29-40 are currently pending and have been examined.

Response to Applicant's Remarks
35 U.S.C. § 103
Applicant’s remarks, see Page(s) 10-11, filed 8 July 2020, with respect to the 35 U.S.C. § 103 rejections, have been fully considered, and are persuasive in view of the claim amendments. Therefore, in view of the claim amendments, the 35 U.S.C. § 103 rejections have been withdrawn.

Reasons for Allowance
Claims 1-10, 12, 13, 22-26, and 29-40 are allowed over the prior art of record.
The closest prior art of record are Monogioudis (U.S. Pre-Grant Pub. No. 20110176433), Rodosek (U.S. Pre-Grant Pub. No. 20040218529), Katar (U.S. Patent No. 9112751), Li Jackowski (U.S. Pre-Grant Pub. No. 20110029661), and MacKie-Mason (“Pricing congestible network resources”, 1995).
The following is an examiner’s statement of reasons for allowance:
Monogioudis discloses a system and method for determining an allowed usage amount of a communication node based on resource usage price information. Although the reference teaches of determining a network cost using network transmission rates over the wireless network, the reference is silent on admitting a service and provisioning network resources based on a network resource criterion.
Rodosek discloses a system and method for calculating data traffic flow in a communications network. Although the reference teaches of estimating a network resource usage cost for a service, the reference is silent on admitting a service and provisioning network resources based on a network resource criterion.
Katar discloses a system and method for utilizing resources of a communication network in accordance with a threshold amount of resources allocated for communication. Although the reference teaches of determining a transmission cost associated with a pending transmission and a total transmission cost associated with previous transmissions within a predetermined time interval associated with the plurality of devices, the reference is silent on admitting a service and provisioning network resources based on a BIN location.
Li discloses a system and method for selecting path in a telecommunication network. Although the reference teaches of calculating a path cost for each of a plurality of candidate paths and selecting a minimal cost path, the reference is silent on admitting a service and provisioning network resources based on a BIN location.
Jackowski discloses a system and method for enforcing network service agreements in response to triggering events. Although the reference teaches that resource cost functions may be provided in an agreement, the reference is silent on admitting a service and provisioning network resources based on a network resource criterion.
MacKie-Mason discloses a basic economic theory of pricing a congestible network resource. Although the reference teaches of estimating a network resource usage cost for a service, the reference is silent on admitting a service and provisioning network resources based on a network resource criterion.
The closest prior art of record, taken either individually or in combination with other prior art of record, fails to teach or suggest the claimed invention. Therefore claims 1-10, 12, 13, 22-26, and 29-40 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE S MURRAY whose telephone number is (571)272-4306. The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 




/Wayne S. Murray/Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628